DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the limitation “the operational amplifier”.  It is suggested to amend the limitation to “the first operational amplifier”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 18, limitation regarding decreasing or increasing resistance of the first resistor or the third resistor, respectively, render the claims indefinite because it is unclear how the resistance of the resistors could be changed since they are not variable resistors, and there are no description in the disclosure as to how the change of resistance of the first resistor and/or the third resistor could provide supply current greater than the maximum rated current to the current coil.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2002/298307 A) in view of Tabuchi et al. (US 2016/0118921 A1).
Regarding claim 1, Suzuki discloses a motor controller (e.g. Figs. 1-3) configured to drive a motor (e.g. [0016]), wherein the motor comprises a motor coil (e.g. [0016]) and a maximum rated current (e.g. [0021]), and the motor controller comprises: a control signal, configured to determine if it is needed to supply the driving current greater than the maximum rated current to the motor coil, wherein the driving current is N times the maximum rated current and N is greater than 1 (e.g. [0020-0022]: supply current = boost current + rated current).  
Suzuki fails to disclose, but Tabuchi teaches a voice-coil motor including a motor controller comprises: a driving circuit (e.g. Figs. 1-3: 12), configured to supply a driving current to the motor coil (e.g. Figs. 1-3: 45); a control unit (e.g. Fig. 1: 10), coupled to the driving circuit for controlling a direction of the driving current; a switch circuit (e.g. Fig. 4: 126, 134, 156, 164), coupled to the driving circuit.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Suzuki with the teachings of Tabuchi to include a well-known VCM into the invention of Suzuki since Suzuki discloses an invention for supplying current exceeding rated current to VCM.  Therefore, the combination would have yielded only predictable result to one skilled in the art.
Regarding claim 2, Tabuchi teaches N is less than or equal to 2 (e.g. Abstract & [0020-0022]: rated current = 60 and boosted current = 80).  
Regarding claim 3, Tabuchi teaches N is < 2, but fails to teach N is 1.5 or 2.  However, it would have been an obvious matter of design choice to boost the rated current to any suitable value since it has been held that discovering an optimum value of a result effective variable, and/or optimum ranges involves only routine skill in the art.  In re Boesch, In re Aller, 105 USPQ 233.
Regarding claim 4, with reference to Figs. 1-3, Tabuchi teaches a first transistor (50), coupled to a voltage source (Vdd) and the motor coil (45); a second transistor (54), coupled to the motor coil; a third transistor (52), coupled to the voltage source and the motor coil; and a fourth transistor (56), coupled to the motor coil.  
Regarding claim 5, Tabuchi teaches the switch circuit comprises: a first switch, configured to control an on/off state of the second transistor (e.g. Fig .4: 164); and a second switch, configured to control an on/off state of the fourth transistor (e.g. Fig. 4: 134).  
Regarding claim 6, Tabuchi teaches a first resistor, coupled to the second transistor and the fourth transistor (e.g. Fig. 4: 58).  
Regarding claim 7, Suzuki discloses the motor is a voice-coil motor (e.g. [0016]).  
Regarding claim 8, Tabuchi teaches a digital-to-analog converter (e.g. Fig. 4: 71), configured to receive the control signal and a digital input signal for controlling a position of the motor (e.g. Fig. 4: 14).  
Regarding claim 9, Tabuchi teaches a first operational amplifier (e.g. Fig. 4; 69), wherein the Page 5 of 8digital-to-analog converter generates a voltage to the operational amplifier, such that the driving current is proportional to the voltage.  
Regarding claim 10, Tabuchi teaches the first operational amplifier is coupled to the switch circuit and the driving circuit (e.g. Fig. 4).  
Regarding claim 11, Tabuchi teaches each of the first transistor and the third transistor are a p-type MOSFET, and each of the second transistor and the fourth transistor are an n-type MOSFET (e.g. [0019]).  
Regarding claim 12, Tabuchi teaches the digital-to-analog converter is a current digital-to-analog converter (e.g. Fig. 4: 71).  
Regarding claim 13, Suzuki discloses the control and input signal could be 5 bits or 8 bits, but fail to disclose the digital input signal is a 10-bit digital input signal.  However, it would have been an obvious matter of design choice to implement the input signal as 10-bit or any suitable settings based on the design, and the modification would have yielded only predictable result to one skilled in the art.
Regarding claim 19, Suzuki discloses, when it is needed to decrease a settling time for the motor to reach a target position (intended use), it is capable of temporarily supplying the driving current greater than the maximum rated current (e.g. [0020-0022]).  
Regarding claim 20, Suzuki discloses, when a vibration is detected within a camera module so as to enable an image stabilization mechanism (intended use), it is capable of temporarily supplying the driving current greater than the maximum rated current (e.g. [0020-0022]).
Allowable Subject Matter
Claims 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846